Title: To Thomas Jefferson from Jose A. Miralla, 28 June 1823
From: Miralla, Jose A.
To: Jefferson, Thomas


                        Dear Sir!
                        
                            Richmond
                            June 28th 1823..
                        
                    I arrived here last noon & I have seen a part of your Capital; I like it very much: the situation is truly beautiful.—I regret that I will not be able to spend here the time necessary to enjoy of its genteel society, as, according to my letters just now received from home, I must go immediatly to New York, and most probably in succession to Havanna.—At present there is no idea in that Island of any political change: the people are determined to wait for a decisive event abroad, particularly in Spain.—If you have any commands, they will reach me by directing your letters to New York, and I’ll be always very happy to fulfil them.Be so good as to give to Miss Eleonora the enclosed speech, delivered by my particular friend Rocafuerte: it contains his and mine religious principles, and those of all the young men of S. America, in general: I hope my spanish pupil will find them correct.I would beg you to present my best respects to Mrs. Randolph and the young ladies; and believe that I never will forget any one of the individuals of your amiable family, with which I had the honour of being acquainted at Monticello.—With sentiments of the greatest respect for your person, and of gratitude to your kind of bountious hospitality, I remain,Sir, Your most obt humb. Servt
                        José Anto Miralla
                    